UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Amendment No. 1 to FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended March 31, 2011 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition Period fromto Commission File Number 0-22583 ORBIT/FR, Inc. (Exact Name of Registrant as Specified in its Charter) DELAWARE 23-2874370 (State or other jurisdiction (I.R.S. Employer of incorporation or organization) Identification No.) 506 Prudential Road, Horsham, PA (Address of principal executive offices) (Zip Code) (215) 674-5100 (Registrant's telephone number, including area code) Not Applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days.YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesoNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer a non-accelerated filer or a smaller reporting company.See definitions of “large accelerated filer, “accelerated filer” and “small reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filero Accelerated filero Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YesoNox There were 6,001,773 shares of common stock, $.01 par value, outstanding as of May 23, 2011. EXPLANATORY NOTE This Amended Form 10-Q (“Amended Report”) of Orbit/FR, Inc. for the period ended March 31, 2011, amends and restates our originally filed Form 10-Q which was originally filed on May 23, 2011(the “Original Report”). This Amended Report is being filed for the purpose of restating certain amounts in Part I, Item 1, Financial Statements and Item 2, Management’s Discussion and Analysis of Financial Condition and Results of Operations, and amending Item 4, Controls and Procedures. The Company’s financial statements for the fiscal quarter ended March 31, 2011 included in the Original Report reflected an erroneous calculation of foreign exchange expense.The effect of correcting the error in calculation of the foreign exchange expense has been recorded in the restated period. This Amended Report provides disclosure as at March 31, 2011, and does not, and is not intended to, reflect events or disclosure occurring after the filing of the Original Report, other than the restatement for the matter discussed above. Accordingly, this Amended Report should not be viewed as current information and should be considered only in conjunction with more recent reports and events. Such reports include, among other things, the events described in the company’s current reports on Form 8-K, each as may be amended or supplemented from time to time, all of which reflect events and information after the date of the Original Report. 2 ORBIT/FR, Inc. Index Page No. PART I. FINANCIAL INFORMATION Item 1. Consolidated Financial Statements Condensed Consolidated Balance Sheets—March 31, 2011 (Unaudited) and December 31, 2010 4 Condensed Consolidated Statements of Operations—Three months ended March 31, 2011 and 2010 (Unaudited) 5 Condensed Consolidated Statements of Cash Flows Three months ended March 31, 2011 and 2010 (Unaudited) 6 Notes to Condensed Consolidated Financial Statements (Unaudited) 7 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 11 Item 4. Controls and procedures 14 PART II. Other Information Item 1. Legal Proceedings 16 Item 1A. Risk Factors 16 Item 6. Exhibits 16 Signatures 17 3 Index ORBIT/FR, Inc. CONDENSED CONSOLIDATED BALANCE SHEETS (Amounts in thousands, except share data) March 31, December 31, Unaudited ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable, less allowance of $91 and $90 Inventory Costs and estimated earnings in excess of billings on uncompleted contracts Income tax refunds receivable Deferred income taxes Other Total current assets Property and equipment, net Deferred income taxes Cost in excess of net assets acquired Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Accounts payable $ $ Accounts payable—parent company Accrued expenses Customer advances 4 75 Billings in excess of costs and estimated earnings on uncompleted contracts Total liabilities, all current Stockholders' equity: Preferred stock: $.01 par value: Authorized shares2,000,000 Issued and outstanding sharesnone Common stock: $.01 par value: Authorized shares10,000,000 Issued shares6,084,473 61 61 Additional paid-in capital Accumulated deficit ) ) Accumulated other comprehensive income (loss) - foreign currency translation adjustment 7 ) Treasury stock82,700 shares ) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ See accompanying notes. 4 Index ORBIT/FR, Inc. UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Amounts in thousands, except share and per share data) Three Months Ended March 31, Contract revenues $ $ Cost of revenues Gross profit Operating expenses: General and administrative: Sales and marketing: Sales, marketing, general and administrative – MVG Research and development Total operating expenses Operating (loss) income ) Other (loss) income, net ) 4 Income (loss) before income taxes ) Income tax (benefit) ) Net (loss) income ) Other comprehensive income (loss) - foreign currency translation adjustment 64 ) Total comprehensive (loss) income $ ) $ Basic net (loss) income per share $ ) $ Diluted net (loss) income per share $ ) $ Weighted average number basic common shares Weighted average number diluted common shares See accompanying notes. 5 Index ORBIT/FR, Inc. UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Amounts in thousands) Three Months Ended March 31, Cash flows from operating activities: Net (loss) income $ ) $ Adjustments to reconcile net income to net cash provided by (used in) operating activities: Depreciation and amortization Stock based compensation 7 10 Deferred income taxes Changes in operating assets and liabilities: Accounts receivable Inventory ) ) Costs and estimated earnings in excess of billings on uncompleted contracts ) Income tax refunds receivable Other current assets ) ) Accounts payable and accrued expenses ) ) Accounts payable—parent company Customer advances ) 6 Billings in excess of costs and estimated earnings on uncompleted contracts Net cash provided by operating activities Cash flows from investing activities: Purchase of property and equipment ) ) Net cash (used in) investing activities ) ) Cash flows from financing activities: Proceeds from short term notes payable Repayment of short term notes payable ) ) Net cash (used in) financing activities ) Effect of foreign exchange rate changes on cash and cash equivalents 29 ) Net increase in cash and cash equivalents Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Supplemental disclosures of cash flow information: Cash (received) paid during the period for income taxes $ ) $ Cash paid during the period for interest $ 6 $ See accompanying notes. 6 Index ORBIT/FR, Inc. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) March 31, 2011 (Amounts in thousands, except share and per share data) 1. Ownership and Business ORBIT/FR, Inc.(the "Company") was incorporated in Delaware on December 9, 1996, as a wholly owned subsidiary of Orbit-Alchut Technologies, Ltd., an Israeli publicly traded corporation.On May 13, 2008, Orbit-Alchut Technologies, Ltd. (“Alchut”) sold all of its 3.7 million shares of common stock of the Company to Satimo, SA (“Satimo”). On June 30, 2009, Microwave Vision Group, SA, (“Microwave Vision”), acquired all 3.7 million common shares of the Company through a reorganization involving its wholly owned subsidiary, Satimo. The Company develops markets and supports sophisticated automated microwave test and measurement systems for the wireless communications, satellite, automotive, aerospace/defense and electromagnetic compatibility (EMC) industries, and manufactures anechoic foam, a microwave absorbing material that is an integral component of microwave test and measurement systems. ORBIT/FR, Inc., a holding company, supports its world-wide customers through its subsidiaries: ORBIT/FR Engineering, LTD (Israel) (hereinafter referred to as “Engineering”); ORBIT/FR Europe GmbH (Germany); Advanced Electromagnetics, Inc. (“AEMI”) (San Diego, CA); and Orbit Advanced Technologies, Inc. and Flam and Russell, Inc, (Horsham, PA). The Company sells its products to customers throughout North America, Europe and Asia. 2. Basis of Presentation Interim Financial Information The accompanying unaudited condensed consolidated financial statements for the three months ended March 31, 2011 and 2010 have been prepared in accordance with generally accepted accounting principles in the United States for interim financial information and with the instructions to Form 10-Q and Article 10 of Regulation S-X. Accordingly, they do not include all of the information and footnotes required by generally accepted accounting principles for complete financial statements. In the opinion of management, all adjustments (consisting solely of normal recurring adjustments) necessary for a fair presentation of the condensed consolidated financial statements have been included. The results of the interim period are not necessarily indicative of the results that may be expected for the year ending December 31, 2011. The condensed consolidated financial statements and footnotes should be read in conjunction with Management's Discussion and Analysis of Financial Condition and Results of Operations contained in this Form 10-Q and the Company's Form 10-K for the year ended December 31, 2010, filed on March 31, 2011 with the Securities and Exchange Commission, which included the consolidated financial statements and footnotes for the year ended December 31, 2010. 7 Index ORBIT/FR, Inc. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) March 31, 2011 (Amounts in thousands, except share and per share data) 3. Inventory Inventory at March 31, 2011 consists of the following: Parts and components $ Work- in- process Total $ 4. Property and Equipment Property and equipment at March 31, 2011 consists of the following: Lab and computer equipment $ Office equipment Transportation equipment 61 Furniture and fixtures 65 Fixed assets in progress Leasehold improvements Total Less accumulated depreciation Property and equipment, net $ 5. Accrued Expenses Accrued expenses at March 31, 2011 consist of the following: Contract costs $ Compensation Commissions Royalties 33 Warranty Deferred revenue Other accruals Total $ 8 Index ORBIT/FR, Inc. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) March 31, 2011 (Amounts in thousands, except share and per share data) 6. Long-Term Contracts Long-term contracts in process accounted for using the percentage-of-completion method are summarized as follows at March 31, 2011: Accumulated expenditures on uncompleted contracts $ Estimated earnings thereon Total Less: Applicable progress billings ) Balance $ The long-term contracts are shown in the accompanying balance sheets as follows: Costs and estimated earnings on uncompleted contracts in excess of billings $ Billings on uncompleted contracts in excess of costs and estimated earnings ) Total $ 7. Income Taxes The Company has recorded an income tax benefit of approximately $0.4 million for the three months ended March 31, 2011 due to the operating loss incurred by the Company. However, the tax benefit realized by the Company’s operating loss in the period was partially offset by tax expense of the Israeli subsidiary resulting from the reduction of their deferred tax assets reflecting the reduction of Israel’s corporate tax rate. 8. Related Party Transactions The Company is party to an Assistance and Provision of Services Agreement (the "Services Agreement") with its majority stockholder Microwave Vision Group SA (“Microwave Vision”) and several subsidiaries of Microwave Vision. Microwave Vision provides for management, operational, sales and marketing, legal, technical and other services to the Company, and Microwave Vision's other direct and indirect subsidiaries (collectively, the "Subsidiaries").In consideration thereof, the Company, and each of the other Subsidiaries agreed to pay Microwave Vision a fee determined as of the start of each calendar year based on the projected gross margins of each Subsidiary for that year. In addition, the Company agreed to pay Microwave Vision an additional fee of 1% of its gross sales in consideration of the right to use the name “Microwave Vision” in the Company’s sales and marketing activities. As at March 31, 2011, the fee for the year ending December 31, 2011 has not been determined. However, based on information provided by Microwave Vision the Company has accrued an estimated performance fee of $0.25 million for the three months ended March 31, 2011. 9 Index ORBIT/FR, Inc. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) March 31, 2011 (Amounts in thousands, except share and per share data) 9. Segment and Geographic Information The Company operates exclusively in one industry segment, the business of developing, marketing and supporting sophisticated automated microwave test and measurement systems. In addition to its principal operations and markets in the United States, the Company conducts sales, customer support and service operations in other geographic locations in Europe, Asia, North and South America. The following table represents financial information by geographic region for the three month months ended March 31, 2011 and 2010. The following table is exclusive of intercompany transactions within the Company. Three months ended March 31, 2011 North America Europe Asia Total Contract revenues $ Cost of revenues Gross profit $ Three months ended March 31, 2010 North America Europe Asia Total Contract revenues $ Cost of revenues Gross profit $ In the table above "North America" includes all United States operations, and "Europe" includes subsidiaries in Germany and Israel. 10 Index Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations Forward Looking Statements Certain information contained in this Form 10-Q contains forward looking statements (as such term is defined in the Securities Exchange Act of 1934 and the regulations thereunder), including, without limitation, statements as to the Company's financial condition, results of operations and liquidity and capital resources and statements as to management's beliefs, expectations or options. Such forward looking statements are subject to risks and uncertainties and may be affected by various factors which may cause actual results to differ materially from those in the forward looking statements. Certain of these risks, uncertainties and other factors, as and when applicable, are discussed in the Company's filings with the Securities and Exchange Commission including in Part I, Item 1A “Risk Factors”of the Company’s Annual Report on Form 10-K for the year ended December 31, 2010, a copy of which may be obtained from the Company upon request and without charge (except for the exhibits thereto). Critical Accounting Policies Revenue and Cost Recognition The Company’s principal sources of contract revenues are from engineering and design services and the production of electro-mechanical equipment. Revenues from long-term fixed-price development contracts performed principally under the Company’s control are recognized on the percentage-of- completion method, measured by the percentage of costs incurred to date to estimated total costs for each contract when such costs can be reasonably estimated. Contract costs include all direct material, labor and subcontractor costs and those indirect costs related to contract performance such as indirect labor, supplies and equipment costs. General and administrative costs are charged to expense as incurred.
